United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-41166
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff-Appellee

     v.

BOYD WILLIAM LYCKMAN

                       Defendant-Appellant

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 2:99-CR-106-ALL
                       --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Boyd

William Lyckman has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Counsel was appointed to represent Lyckman in the appeal

of his criminal contempt conviction and the modification of his

terms of supervised release.    Lyckman has not filed a response to

counsel’s motion.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issues for appeal.   Accordingly,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41166
                                 -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.